Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 1 of 22 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION




BRIGHT DATA LTD.

               Plaintiff,
                                                      Case No.
       v.

NETNUT LTD.
                                                      JURY TRIAL DEMANDED
               Defendant.




                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Bright Data Ltd. (“Bright Data” or “Plaintiff”) brings this action under the patent

laws of the United States, Title 35 of the United States Code, and makes the following allegations

against NetNut Ltd (“NetNut”):

                                         THE PARTIES

       1.      Plaintiff Bright Data is an Israeli company having a principal place of business at

3 Hamahshev St., Netanya 42507, ISRAEL.

       2.      Upon information and belief, NetNut is an Israeli company located at HaArba’a St

30, Tel Aviv, Israel.

                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement under the patent laws of the United States

of America, 35 U.S.C. § 1, et seq.



                                                 1
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 2 of 22 PageID #: 2




       4.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331, 1338, and 1367. NetNut has not contested subject matter jurisdiction of this Court, and

accepted service of process in the First Action (Luminati Networks Ltd. v. NetNut Ltd., No. 20-cv-

188 (E.D. Tex)).

5.          This Court has personal jurisdiction over NetNut because it, directly or through its

subsidiaries, divisions, groups, or distributors, has sufficient minimum contacts with this forum as

a result of business conducted within the State of Texas, and/or pursuant to Fed. R. Civ. P. 4(k)(2).

On information and belief, NetNut transacts substantial business in the State of Texas, directly or

through agents, including upon information and belief: (i) at least a portion of the infringement

alleged herein, and (ii) regularly does or solicits business in Texas, engages in other persistent

courses of conduct, maintains continuous and systematic contacts within this Judicial District,

purposefully avails itself of the privilege of doing business in Texas, and/or derives substantial

revenue from services provided in Texas. For example, NetNut utilizes software, which is the

subject of the infringement alleged herein, that is embedded in a number of software applications

which are placed into the stream of commerce with the knowledge, understanding, and/or intention

that they be downloaded and executed by devices located in the State of Texas, as well as this

Judicial District. Upon information and belief, the software effectively turns the devices on which

it is installed into peer-to-peer (“P2P”) residential proxy devices that operate as part of NetNut’s

“Rotating Residential Proxies” service under NetNut’s control. The Accused Services (“Accused

Services”) comprise NetNut’s “Rotating Residential Proxies” and any substantially similar service

including services that utilize proxy IP addresses from client devices. The Accused Services are

offered, operated and provided by NetNut. NetNut has previously been subject to jurisdiction in

this Court by the same similar conduct in the First Action.



                                                 2
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 3 of 22 PageID #: 3




https://netnut.io/rotating-residential-proxies/




https://netnut.io/rotating-residential-proxies/




https://netnut.io/proxy-use-cases/proxies-for-web-data-
extraction/?link=https%3A%2F%2Fnetnut.io%2Frotating-residential-proxies%2F
       6.     Upon information and belief, residential proxy devices with the embedded software

are located throughout the United States, including Texas. NetNut touts the use of millions of

rotating residential proxy devices including in the United States. NetNut also touts the ability to

                                                  3
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 4 of 22 PageID #: 4




select IP addresses by location based on city and state in the United States. Upon information and

belief, this includes cities in Texas.




Exhibit C, https://netnut.io/rotating-residential-proxies/




https://netnut.io/faq/#faq




https://netnut.io/faq/#faq




                                                  4
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 5 of 22 PageID #: 5




        7.      Upon information and belief, NetNut is subject to this Court’s jurisdiction because

it committed patent infringement in the State of Texas and this jurisdiction. This Court has general

jurisdiction over NetNut due to its continuous and systematic contacts with the State of Texas and

this jurisdiction.

        8.      Following Brunette Machine Works v. Kockum Industries, Inc., 406 U.S. 706

1972), venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) at least because,

upon information and belief, NetNut is a foreign entity.

                                  FACTUAL ALLEGATIONS

        9.      Derry Shribman and Ofer Vilenski are the sole inventors of a number of patents,

including U.S. Patent Nos. 10,257,319 (Exhibit A, “’319 Patent”) issued on November 5, 2019,

and U.S. Patent No. US 10,484,510 (Exhibit B, “’510 Patent”) (collectively the “Asserted Patents”)

issued on November 19, 2019. 10.      The ’319 Patent and ’510 Patent are divisionals sharing the

same specification and are both titled “System Providing Faster and More Efficient Data

Communication.” Bright Data identifies its patents including on its website at https://Bright

Data.io/patent-marking#system-and-method-for-streaming-content-from-multiple-servers. Bright

Data is the assignee and sole owner of the Asserted Patents.

        10.     Bright Data, formerly known as Luminati Networks Ltd. (“Luminati”) and Hola

Networks Ltd. (“Hola”), provides a cloud service connecting tens of millions of devices over the

Internet through a proxy-based network. Each participating device allows the service to utilize a

fraction of that device’s idle time for the network. Bright Data utilizes this network to provide

proxy-based services to its customers.

        11.     Since 2014, Bright Data has offered proxy-based services relying on its

“Residential Proxy Network” that practice one or more claims of the Asserted Patents. Bright



                                                 5
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 6 of 22 PageID #: 6




Data permits its business customers to utilize its residential proxy network to gather data over the

Internet using residential proxy devices from various localities as required by the customers.

Because each of these residential proxy devices has its own residential IP address, web servers

receiving requests from these proxy devices do not recognize such requests as originating from the

actual user making the request. Instead, the server identifies the request as coming from a

residential device based upon the residential IP address of the proxy device. These residential

proxy devices provide businesses with a number of advantages. For example, online retailers may

anonymously use these residential proxy devices to gather information from web servers (such as

for comparative pricing), businesses may utilize these devices to test their web sites from any city

in the world, and cyber security firms may employ these devices to test web sites for malicious

code.

        12.       Prior to and separate from the technology at issue in this case, Hola provided a

virtual private network (“VPN”) service called HolaVPN.

        13.       On June 11, 2020, Bright Data filed the First Action against NetNut for

infringement of U.S. Patent Nos. 10,484,511 and 10,637,968 (the “Related Patents”). Luminati

Networks Ltd. v. NetNut Ltd., No. 20-cv-188-JRG-RSP, Dkt. No. 1 (E.D. Tex. June 11, 2020).

NetNut has filed ex parte reexamination requests with the PTO regarding the patents from the First

Action. Id., at Dkt. Nos. 48, 57. Fact discovery closed in the First Action on June 14, 2021. Id.,

at Dkt. No. 41.

        14. The Related Patents asserted in the First Action against NetNut share the same

specification as the ’319 and ’510 Patents asserted in this case. Upon information and belief,

NetNut’s officers, including its CEO Barak Avitbul, are keenly aware of the entire family of

patents sharing the specification of the Related Patents, including the Asserted Patents. Upon



                                                  6
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 7 of 22 PageID #: 7




information and belief, NetNut officers are also aware of Bright Data’s patent marking webpage,

on which the Asserted Patents are listed. Upon information and belief, NetNut is aware of other

lawsuits that have been filed by Plaintiff alleging infringement of the asserted patents by peer-to-

peer “Rotating Residential Proxy” services like the Accused Services. NetNut has had knowledge

of the Asserted Patents and infringement since before the introduction of the Accused Services,

and has willfully infringed the Asserted Patents. Upon information and belief, NetNut willfully

concealed the development and release of its rotating residential proxy service in the United States

in order to avoid enforcement of the Asserted Patents.

        15.     Upon information and belief, “NetNut” is the brand name for Defendant’s proxy

business generally, including but not limited to the Accused Services. Upon information and

belief, this includes a peer-to-peer residential proxy network with over twenty-million residential

devices, each with its own IP address.




https://netnut.io/

16.     NetNut touts their residential proxy service as including “US city and state proxy

selection.” See https://netnut.io/faq/#faq. Upon information and belief, the rotating residential

proxies have IP addresses that are “generated through real end-users devices.” Exhibit C,

https://netnut.io/rotating-residential-proxies/?link=https%3A%2F%2Fnetnut.io%2F.              Upon

                                                 7
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 8 of 22 PageID #: 8




information and belief, this residential proxy network is used to access content over the Internet,

wherein that content is identified by a content identifier. Upon information and belief, NetNut’s

peer-to-peer residential proxy network supports Accused Services, as shown in the images above.

Upon information and belief, these residential proxies include residential proxy devices located in

Texas.




Exhibit C, https://netnut.io/rotating-residential-proxies/?link=https%3A%2F%2Fnetnut.io%2F.

         17.   Upon information and belief, the NetNut rotating residential proxy network of the

Accused Services is based upon numerous consumer devices or proxy client devices, such as

laptops and cell phones, each of which is a client device identifiable over the Internet by an

identifier, such as (but not limited to) an IP address. Upon information and belief, these client

devices become part of the network through the execution of software, such as by implementation

of a software development kit (“SDK”) that is embedded in software applications downloaded on

the client devices. Upon information and belief, these proxy client devices are available to receive

requests submitted through the Accused Services and send the requests to a target web server, as



                                                 8
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 9 of 22 PageID #: 9




well as sending any content received from the target web server to NetNut’s requesting customer

via an intermediary server of the Accused Services.

       18.     Upon information and belief, NetNut provides instructions on how to use the

Accused Services through different platforms as well as its own chrome extension application.




https://netnut.io/rotating-residential-proxies/




see e.g.
https://netnut.io/integrations/?link=https%3A%2F%2Fnetnut.io%2F&link=https%3A%2F%2Fnetnut.io%
2Frotating-residential-proxies%2F%3Flink%3Dhttps%253A%252F%252Fnetnut.io%252F

       19.     Upon information and belief, NetNut controls client devices upon which NetNut’s

residential proxy network operates through SDK(s) installed on third-party client devices via

NetNut’s partner(s).

       20.     NetNut provides a residential proxy service through the Accused Services allowing

a NetNut customer to utilize peer-to-peer residential proxy devices in fetching content over the

Internet. Upon information and belief, SDKs supporting the Accused Services are installed on

residential devices causing the devices to perform the steps of at least claims 1, 17, 24, 25 and 27

of the ’319 Patent, and claims 1, 8, 13, 15, 16, 18, 20, 22, and 23 of the ’510 Patent. This embedded

                                                  9
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 10 of 22 PageID #: 10




 code is under the control of NetNut, either directly or via NetNut’s contractual relationship with

 its partners. As this code is under the control of NetNut, NetNut causes each of these steps to also

 be performed.     In addition, given NetNut’s contractual relationship with its customers, the

 customers utilization of the Accused Services also causes each of the claimed steps to be

 performed.

        21.      Specifically, upon information and belief, NetNut’s rotating residential proxy

 network comprises numerous proxy devices, each of which is a client device such as a laptop or

 smartphone identifiable by its own identifier, such as (but not limited to) an IP address, with an

 SDK operating on that device. Upon information and belief, the proxy devices of the Accused

 Services send their identifiers to a server of the Accused Services, following the proxy client device

 connecting to the Internet, and the proxy client devices and server of the Accused Services

 communicate periodically thereafter.

        22.      Upon information and belief, the proxy client device is responsive to receiving a

 request from the server of the Accused Services. Upon information and belief, having received a

 request from a server of the Accused Services, the proxy client device is used to fetch content

 identified by a content identifier over the Internet from a web server, which stores the content.

 Upon information and belief, the proxy client device fetches content by (a) receiving a content

 identifier from the server of the Accused Services; (b) sending the content identifier to the web

 server; (c) receiving the content from the web server in response to the sending of the content

 identifier to the web server; and (d) sending the content to the server of the Accused Services.

 Upon information and belief, the above steps are executed including, for example, on the proxy

 client device by NetNut’s software installed on that device, which can be downloaded on that

 proxy client device from servers on the Internet.



                                                  10
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 11 of 22 PageID #: 11




         23.     Upon information and belief, the content may include a part or whole files, text,

 numbers, audio, voice, multimedia, video, images, music, computer program, or a part or a whole

 of a web-site page. Upon information and belief, the content may be identified by a uniform

 resource locator.

         24.     Upon information and belief, web servers are or include Hypertext Transfer

 Protocol (HTTP) servers that respond to HTTP requests including both normal HTTP and HTTPS

 requests, and the proxy device may send an HTTP request comprising the content identifier to the

 web server. Further, upon information and belief, the proxy device may establish Transmission

 Control Protocol (TCP) connections with the server of the Accused Services and web server, with

 the content identifier and content sent over the established TCP connections to and from the proxy

 device. Similarly, upon information and belief, the proxy device may establish a TCP connection

 with the web server.

         25.     Upon information and belief, each proxy device stores, operates or uses a client

 operating system including but not limited to a mobile operating system such as Android version

 2.2, 2.3, 4.0, 4.2, 4.4, and Microsoft Windows Phone version 7, 8, and 9.

         26.     The use of the residential proxy network permits anonymity to NetNut customers,

 such as for engaging in activities like as web crawling, without disclosing its identity to the targeted

 web sites.

                                             COUNT I
                                   (Infringement of the ’319 Patent)

         27.     Bright Data repeats and re-alleges the allegations contained in paragraphs 1–26 of

 this Complaint as if fully set forth herein.

         28.     The ’319 Patent entitled “System Providing Faster and More Efficient Data

 Communication” was duly and legally issued by the U.S. Patent and Trademark Office on April


                                                   11
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 12 of 22 PageID #: 12




 9, 2019, from Application No. 15/957,945 filed on April 20, 2018, which is a continuation of

 application No. 14/025,109, which is a division of application No. 12/836,059, now Pat. No.

 8,560,604, all of which claim priority to provisional application 61/249,624 filed on October 8,

 2009. A true and accurate copy of the ’319 Patent is attached hereto as Exhibit A.

        29.      Each and every claim of the ’319 Patent is valid and enforceable, and each enjoys

 a statutory presumption of validity under 35 U.S.C. § 282.

        30.     Bright Data is the sole owner of the ’319 Patent and has rights to past damages.

        31.     Claim 1 of the ’319 Patent recites:

        A method for use with a first client device, for use with a first server that comprises
        a web server that is a Hypertext Transfer Protocol (HTTP) server that responds to
        HTTP requests, the first server stores a first content identified by a first content
        identifier, and for use with a second server, the method by the first client device
        comprising:

        receiving, from the second server, the first content identifier;

        sending, to the first server over the Internet, a Hypertext Transfer Protocol (HTTP)
               request that comprises the first content identifier;

        receiving, the first content from the first server over the Internet in response to the
                sending of the first content identifier; and

        sending, the first content by the first client device to the second server, in response
               to the receiving of the first content identifier.

        32.      As described in the above paragraphs, upon information and belief, the Accused

 Services comprise numerous proxy client devices each of which is a client device (“first client

 device”) and a server of the Accused Services (“second server”). An HTTP web server that

 responds to HTTP requests (“first server”) stores content (“first content”) identified by an identifier

 (“first content identifier”), such as for example an HTTP web server storing a webpage identified

 by a URL address. As described above, a first client device (a) receives a first content identifier

 from the second server of the Accused Services; (b) sends an HTTP request comprising the first


                                                   12
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 13 of 22 PageID #: 13




 content identifier to the first server; (c) receives the first content from the first server over the

 Internet in response to the sending of the first content identifier; and (d) sends the first content to

 the second server of the Accused Services in response to receiving the first content identifier.

           33.    The ’319 Patent includes a number of dependent claims. In addition to practicing

 the steps of independent claim 1, upon information and belief as discussed above, NetNut and

 others using NetNut’s Accused Services also practice at least the steps of the following dependent

 claims:

           Claim 17: The method according to claim 1, further comprising periodically

           communicating between the second server and the first client device.

           Claim 24: The method according to claim 1, further comprising establishing, by the first

           client device, a Transmission Control Protocol (TCP) connection with the second server

           using TCP/IP protocol.

           Claim 25: The method according to claim 1, wherein the first or second server is a

           Transmission Control Protocol/Internet Protocol (TCP/IP) server, wherein the first client

           device communicates over the Internet with the first or second server based on, or

           according to, using TCP/IP protocol or connection.

           Claim 27: The method according to claim 1, wherein the steps are sequentially executed.

           34.    NetNut has actual notice of the ’319 Patent since before it developed and released

 the Accused Services and knows at least from this Complaint, in addition to the means set forth

 above, that implementation of the Accused Services using residential proxy devices in the United

 States would infringe at least claims 1, 17, 24, 25, and 27 of the ’319 Patent.

           35.    Upon information and belief NetNut sold, offered to sell, used, tested, and imported

 and continue to sell, offer to sell, use, test, and import the Accused Services into the United States.



                                                   13
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 14 of 22 PageID #: 14




 NetNut provides the rotating residential proxy service of the Accused Services to their customers

 with the knowledge and intent that the customers’ implementation of the service using residential

 proxies located in the U.S. would infringe the ’319 Patent.

        36.     NetNut has been and is now infringing at least directly, indirectly and/or

 contributorily, one or more claims including at least claims 1, 17, 24, 25 and 27 of the ’319 Patent,

 both literally and/or under the doctrine of equivalents, by implementing the Accused Services

 using residential proxy devices located in the United States without authority and/or license from

 Bright Data and are liable to Bright Data under 35 U.S.C. § 271 et seq., including but not limited

 to under Sections 271(a), (b), (c) and/or (g). On information and belief, NetNut has been aware of

 the Asserted Patents prior to the development and release of the Accused Services yet has

 continued to infringe and cause proxies in the United States under NetNut’s control to infringe

 claims of the Asserted Patents and has induced infringement. On further information and belief,

 NetNut has developed, used, offered to sell and/or sold within the United States and imported into

 the United States a component of a patented machine, manufacture, combination or composition,

 or a material or apparatus for use in practicing a patented process, constituting a material part of

 the invention, knowing the same to be especially made or especially adapted for use in an

 infringement of such patent, and not a staple article or commodity of commerce suitable for

 substantial noninfringing use. On further information and belief, NetNut also imports and sells as

 well as causes others to use within the United States a product which is made by a process patented

 in the United States whereby the importation, offer to sell, sale, and/or use of the product occurs

 during the term of such process patent. Such products may include for example, the set of results

 sent to customers in the United States as created and assembled by the patented methods of the

 Asserted Patents.



                                                  14
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 15 of 22 PageID #: 15




        37.      As a result of NetNut’s infringement of the ’319 Patent, Bright Data has suffered

 and continues to suffer damages. Thus, Bright Data is entitled to recover from NetNut the damages

 Bright Data sustained as a result of NetNut’s wrongful and infringing acts in an amount no less

 than its lost profits and/or a reasonable royalty, together with interest and costs fixed by this Court

 together with increased damages up to three times under 35 U.S.C. § 284.

        38.     Bright Data has suffered damage because of the infringing activities of NetNut, its

 officers, agents, servants, employees, associates, partners, and other persons who are in active

 concert or participation therewith, and Bright Data will continue to suffer irreparable harm for

 which there is no adequate remedy at law unless NetNut’s infringing activities are preliminarily

 and permanently enjoined by this Court. Bright Data practices the Asserted Patents and, on

 information and belief, practicing the Asserted Patents is required for a competitive offering of

 residential proxy services, a technology and market that Bright Data created. Non-exclusive

 examples of such damage include loss of market share, lowered prices and the inability of Bright

 Data to obtain the revenues and profits it would have been able to obtain but for the infringement,

 lost sales in other services when customers did not purchase residential proxy services from

 Laminate as a result of the infringement, loss of convoyed sales of other related services that Bright

 Data would have sold but for the infringement, and harm to Bright Data’s reputation as a result of

 NetNut’s lower quality and less protected offerings damaging the reputation and perception of the

 residential proxy service market that relies on the technology of the Asserted Patents.

        39.       Upon information and belief, NetNut’s infringement of the ’319 Patent is and

 continues to be deliberate and willful because NetNut was and is on notice of the ’319 Patent

 before it developed and introduced the Accused Services in the United States, yet NetNut continues




                                                   15
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 16 of 22 PageID #: 16




 to infringe the ’319 Patent. This case should be deemed an exceptional case under 35 U.S.C. §

 285, and if so, Bright Data is entitled to recover its attorneys’ fees.

                                             COUNT II
                                   (Infringement of the ’510 Patent)

         40.     Bright Data repeats and re-alleges the allegations contained in paragraphs 1–39 of

 this Complaint as if fully set forth herein.

         41.     The ’510 Patent entitled “System Providing Faster and More Efficient Data

 Communication” was duly and legally issued by the U.S. Patent and Trademark Office on

 November 19, 2019, from Application No. 16/278,107 filed on February 17, 2019, a continuation

 of Application No. 15/957,945, now Pat. No. 10,257,319, which is a continuation of application

 No. 14/025,109, now Pat. No. 10,069,936, which is a divisional of application No. 12/836,059,

 now Pat. No. 8,560,604, all of which claim priority to provisional application 61/249,624 filed on

 October 8, 2009. A true and accurate copy of the ’510 Patent is attached hereto as Exhibit B.

         42.     This Court previously found Claim 13 of the ’510 Patent indefinite, though the

 determination is subject to appellate review. Otherwise, each and every claim of the ’510 Patent

 is valid and enforceable, and each enjoys a statutory presumption of validity under 35 U.S.C. §

 282.

         43.     Bright Data is the sole owner of the ’510 Patent and has rights to past damages.

         44.     Claim 1 of the ’510 Patent recites:

         A method for use with a web server that responds to Hypertext Transfer Protocol
         (HTTP) requests and stores a first content identified by a first content identifier, the
         method by a first client device comprising:

         establishing a Transmission Control Protocol (TCP) connection with a second
                 server;

         sending, to the web server over an Internet, the first content identifier;



                                                   16
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 17 of 22 PageID #: 17




        receiving, the first content from the web server over the Internet in response to the
                sending of the first content identifier; and

        sending the received first content, to the second server over the established
               TCP connection, in response to the receiving of the first content identifier.

        45.      As described in the above paragraphs, upon information and belief, the Accused

 Services comprise numerous proxy devices each of which is a client device (“first client device”)

 and a server of the Accused Services (“second server”). A web server that responds to HTTP

 requests (“web server”) stores content (“first content”) identified by an identifier (“first content

 identifier”), such as for example an HTTP web server storing a webpage identified by a URL

 address. As described above, a first client device (a) establishes a TCP connection with a second

 server; (b) sends the first content identifier to the web server; (c) receives the first content from

 the web server over the Internet in response to the sending of the first content identifier; and (d)

 sends the received first content to the second server of the Accused Services over the established

 TCP connection in response to the receiving of the first content identifier.

        46.     The ’510 Patent includes a number of dependent claims. In addition to practicing

 the steps of independent claim 1, upon information and belief as discussed above, NetNut and

 others using NetNut’s Accused Services mentalities also practice at least the steps of the following

 dependent claims:

        Claim 8: The method according to claim 1, further comprising periodically communicating

        over the TCP connection between the second server and the first client device.

        Claim 15: The method according to claim 1, further comprising receiving, by the first

        client device from the second server over the established TCP connection, the first content

        identifier.




                                                  17
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 18 of 22 PageID #: 18




        Claim 16: The method according to claim 1, wherein the sending of the first content

        identifier to the web server over the Internet comprises sending a Hypertext Transfer

        Protocol (HTTP) request that comprises the first content identifier.

        Claim 18: The method according to claim 1, wherein the second server is a Transmission

        Control Protocol/Internet Protocol (TCP/IP) server that communicates over the Internet

        based on, or according to, using TCP/IP protocol or connection, and wherein the first client

        device is a Transmission Control Protocol/Internet Protocol (TCP/IP) client that

        communicates with the second server over the Internet based on, or according to, TCP/IP

        protocol.

        Claim 20: The method according to claim 1, wherein the first content comprises web-

        page, audio, or video content, and wherein the first content identifier comprises a Uniform

        Resource Locator (URL).

        Claim 22:     The method according to claim 1, further comprising storing, operating, or

        using, a client operating system.

        Claim 23: The method according to claim 1, wherein the steps are sequentially executed.

        47. Upon information and belief, NetNut has had actual notice of the ’510 Patent since

 before it developed and released the Accused Instrumentalities and knows at least from the

 Complaint that implementation of the Accused Instrumentalities using residential proxy devices

 in the United States would infringe at least claims 1, 8, 15, 16, 18, 20, 22 and 23 of the ’510 Patent.

        48.     Upon information and belief NetNut sold, offered to sell, used, tested, and imported

 and continue to sell, offer to sell, use, test, and import the Accused Instrumentalities into the United

 States. NetNut provides the residential service of the Accused Instrumentalities to their customers




                                                   18
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 19 of 22 PageID #: 19




 with the knowledge and intent that the customers’ implementation of the service using residential

 proxies located in the U.S. would infringe the ’510 Patent.

        49.     NetNut has been and is now infringing at least directly, indirectly and/or

 contributorily, one or more claims including at least claims 1, 8, 15, 16, 18, 20, 22 and 23 of the

 ’510 Patent, both literally and/or under the doctrine of equivalents, by implementing the Accused

 Instrumentalities using residential proxy devices located in the United States without authority

 and/or license from Bright Data and are liable to Bright Data under 35 U.S.C. § 271 et seq.,

 including but not limited to under Sections 271(a), (b), (c) and/or (g). On information and belief,

 NetNut has been aware of the Asserted Patents since before the development and release of the

 Accused Instrumentalities in the United States yet has continued to infringe and cause proxies in

 the United States under NetNut’s control to infringe claims of the Asserted Patents and has induced

 infringement. On further information and belief, NetNut has developed, used, offered to sell

 and/or sold within the United States and imported into the United States a component of a patented

 machine, manufacture, combination or composition, or a material or apparatus for use in practicing

 a patented process, constituting a material part of the invention, knowing the same to be especially

 made or especially adapted for use in an infringement of such patent, and not a staple article or

 commodity of commerce suitable for substantial noninfringing use. On further information and

 belief, NetNut also imports and sells as well as causes others to use within the United States a

 product which is made by a process patented in the United States whereby the importation, offer

 to sell, sale, and/or use of the product occurs during the term of such process patent. Such products

 may include for example, the set of results sent to customers in the United States as created and

 assembled by the patented methods of the Asserted Patents.




                                                  19
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 20 of 22 PageID #: 20




        50.      As a result of NetNut’s infringement of the ’510 Patent, Bright Data has suffered

 and continues to suffer damages. Thus, Bright Data is entitled to recover from NetNut the damages

 Bright Data sustained as a result of NetNut’s wrongful and infringing acts in an amount no less

 than its lost profits and/or a reasonable royalty, together with interest and costs fixed by this Court

 together with increased damages up to three times under 35 U.S.C. § 284.

        51.     Bright Data has suffered damage because of the infringing activities of NetNut, its

 officers, agents, servants, employees, associates, partners, and other persons who are in active

 concert or participation therewith, and Bright Data will continue to suffer irreparable harm for

 which there is no adequate remedy at law unless NetNut’s infringing activities are preliminarily

 and permanently enjoined by this Court. Bright Data practices the Asserted Patents and, on

 information and belief, practicing the Asserted Patents is required for a competitive offering of

 residential proxy services, a technology and market that Bright Data created. Non-exclusive

 examples of such damage include loss of market share, lowered prices and the inability of Bright

 Data to obtain the revenues and profits it would have been able to obtain but for the infringement,

 lost sales in other services when customers did not purchase residential proxy services from

 Laminate as a result of the infringement, loss of convoyed sales of other related services that Bright

 Data would have sold but for the infringement, and harm to Bright Data’s reputation as a result of

 NetNut’s lower quality and less protected offerings damaging the reputation and perception of the

 residential proxy service market that relies on the technology of the Asserted Patents.

        52.       NetNut’s infringement of the ’510 Patent is and continues to be deliberate and

 willful because NetNut was and is on notice of the ’510 Patent at least as early as the Complaint,

 yet NetNut continues to infringe the ’510 Patent. This case should be deemed an exceptional case

 under 35 U.S.C. § 285, and if so, Bright Data is entitled to recover its attorneys’ fees.



                                                   20
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 21 of 22 PageID #: 21




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Bright Data respectfully requests that this Court enter:

       A. A judgment in favor of Bright Data that NetNut has and is infringing the Asserted

          Patents;

       B. A judgment declaring NetNut’s infringement to be willful;

       C. A judgment declaring that this case is exceptional within the meaning of 35 U.S.C. §

          285;

       D. A permanent injunction enjoining NetNut, its officers, directors, agents, servants,

          employees, associates, partners, and other persons who are in active concert or

          participation with NetNut including the officers, directors, agents, servants, employees

          and associates of NetNut’s partners, from infringing the Asserted Patents and/or such

          other equitable relief the Court determines is warranted in this case;

       E. A judgment and order requiring the NetNut to pay to Bright Data its damages, enhanced

          damages, costs, expenses, prejudgment and post-judgment interest, and attorneys’ fees,

          if applicable, for NetNut’s infringement of the Asserted Patents as provided under 35

          U.S.C. §284 and/or §285, and an accounting of ongoing post- judgment infringement;

       F. A declaration that this is an exceptional case within the meaning of 35 U.S.C. § 285

          and/or other applicable laws, and that Bright Data is entitled to recover its reasonable

          attorney’s fees and costs upon prevailing in this action;

       G. Disgorgement of the amount by which NetNut have been unjustly enriched; and

       H. Any and all other relief, at law or in equity that this Court deems just or proper.

                                DEMAND FOR JURY TRIAL




                                                21
Case 2:21-cv-00225-JRG-RSP Document 1 Filed 06/18/21 Page 22 of 22 PageID #: 22




        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Bright Data hereby

 demands a trial by jury of all issues so triable.



  Dated: June 18, 2021                                Respectfully submitted,

                                                      By: /s/ Robert Harkins


                                                      Korula T. Cherian
                                                      Robert Harkins
                                                      CA State Bar No. 179525
                                                      RuyakCherian LLP
                                                      1936 University Ave, Ste. 350
                                                      Berkeley, CA 94704
                                                      (510) 944-0190
                                                      sunnyc@ruyakcherian.com
                                                      bobh@ruyakcherian.com


                                                      Attorneys for Plaintiff
                                                      Bright Data Ltd.




                                                     22
